DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                              GAREY NEHRKE,
                                 Appellant,

                                         v.

                        WELLS FARGO BANK, N.A.,
                               Appellee.

                                  No. 4D19-2514

                                  [April 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE 18-
15052 (11).

    Garey Nehrke, Pompano Beach, pro se.

   Elizabeth A. Henriques and Tricia J. Duthiers of Liebler Gonzalez &
Portuondo, Miami, for appellee.

PER CURIAM.

    Affirmed. 1

MAY, DAMOORGIAN and CONNER, JJ., concur.

                              *          *           *

    Not final until disposition of timely filed motion for rehearing.




1 We are mindful of the issuance of Administrative Order SC20-23 (the
requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue a
writ of possession “forthwith” remains suspended) and Executive Order 20-94
(suspending and tolling any statute providing for a mortgage foreclosure cause of
action under Florida law for 45 days from April 2, 2020). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.